Case 19-13222    Doc 30     Filed 10/21/19 Entered 10/21/19 14:14:39            Desc Main
                              Document     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

      In Re: Joseph DeSantis                       )   Case No. 19-13222-MSH
                     Debtor                        )   Chapter 13 Proceeding
                                                   )   October 21, 2019

                           OBJECTION TO CONFIRMATION OF PLAN

             U.S. Bank Trust National Association, not in its individual capacity but solely as

      owner trustee for Legacy Mortgage Asset Trust 2018-RPL3 (the “Creditor”), hereby objects

      to confirmation of the Debtor's Chapter 13 Plan dated October 11, 2019 (the “Plan”), in

      connection with the above referenced matter for the following reasons:

             1. The Plan does not provide for payment of the Creditor’s pre-petition mortgage

      arrearage estimated to be $31,145.09, with an estimated total debt of $300,448.69. The

      Creditor anticipates filing its Proof of Claim on or before the bar date of December 2, 2019.


                                            By /s/ Andrew S. Cannella
                                               Andrew S. Cannella
                                               Movant’s Attorney
                                               BBO #680572
                                               Bendett & McHugh, P.C.
                                               270 Farmington Avenue, Suite 171
                                               Farmington, CT 06032
                                               Phone: (860) 677-2868
                                               Fax: (860) 409-0626
                                               E-Mail: BKECF@bmpc-law.com
Case 19-13222    Doc 30     Filed 10/21/19 Entered 10/21/19 14:14:39            Desc Main
                              Document     Page 2 of 2




                                     CERTIFICATION OF SERVICE

              I hereby certify that on this 21st day of October, 2019, a copy of the foregoing was
      served to the following:


      Joseph DeSantis                                   Lawrence L. Hale, Esq.
      Debtor                                            Debtor's Attorney
      303 Forest St                                     Via Electronic Notice of Filing
      Marshfield, MA 02050
      Via First Class Mail
                                                        U.S. Trustee
      Carolyn Bankowski-13, Esq.
      Trustee                                           Via Electronic Notice of Filing
      Via Electronic Notice of Filing


                                            By /s/ Andrew S. Cannella
                                                Andrew S. Cannella
                                                Movant’s Attorney
                                                BBO #680572
                                                Bendett & McHugh, P.C.
                                                270 Farmington Avenue, Suite 171
                                                Farmington, CT 06032
                                                Phone: (860) 677-2868
                                                Fax: (860) 409-0626
                                                E-Mail: BKECF@bmpc-law.com
